             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                         8:16CR336
               Plaintiff,
    vs.
                                                   ORDER
NICHOLAS P. ORSI,
               Defendant.


    IT IS ORDERED that:

    1.    The defendant’s unopposed Motion to Continue Sentencing (filing
          57) is granted.

    2.    Defendant Nicholas P. Orsi's sentencing is continued to January
          25, 2019, at 1:00 p.m., before the undersigned United States
          District Judge, in Courtroom No. 5, Roman L. Hruska Federal
          Courthouse, 111 South 18th Plaza, Omaha, Nebraska. The
          defendant shall be present at the hearing.

    Dated this 14th day of November, 2018.

                                      BY THE COURT:


                                      John M. Gerrard
                                      Chief United States District Judge
